Citation Nr: 0925260	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 
1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the March 2005 rating decision also 
denied the Veteran's claims for service connection for 
residuals of malaria, jungle rot, prostate problem, cysts, 
soft tissue sarcoma, gastrointestinal problem, and 
spontaneous pneumothorax.  However, in a July 2007 statement, 
the Veteran withdrew these issues from appeal.  Therefore, 
the issues are no longer in appellate status and are 
dismissed.  See 
38 C.F.R. § 20.204 (2008).

The record reveals that the Veteran originally requested a 
Travel Board hearing.  Thereafter, he also requested a local 
hearing and a RO hearing was held in July 2007.  At that 
time, the Veteran submitted a statement indicating he was 
satisfied with his RO hearing and wished to cancel any 
request for a Board hearing.  Accordingly, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Evidence of record indicates that the Veteran applied for 
Social Security Administration (SSA) disability benefits.  
However, none of the records relied upon by SSA in its 
determination have been associated with the claims file.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain those 
records.  See 38 C.F.R. § 3.159(c)(2) (2008); see also Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Information in the claims file also indicates that the 
Veteran receives VA medical treatment.  On review, the claims 
file contains VA outpatient records dated through 
approximately February 2009.  While this case is in remand 
status, updated VA records, if any, should be obtained.  See 
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining a copy of the Veteran's decision 
and all medical records relied upon in 
conjunction with the Veteran's claim for 
SSA disability benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims file.

2.  Obtain updated VA treatment records 
from February 2009 to the present.    

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
PTSD.  If the decision remains adverse to 
the Veteran, he and his representative 
must be provided with an appropriate SSOC, 
as well as an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




